                                                                                                       4/3/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                     19-cr-646 (AJN)
  Osama Ahmed Abdellatif El Mokadem,

                         Defendant.


ALISON J. NATHAN, District Judge:

       On April 1, 2020, the Government filed a letter indicating that Defendant is unwilling to

waive his physical presence at the sentencing scheduled for April 8, 2020. Dkt. No. 40 at 1.

Based on the most recently available information from the United States Marshal Service and the

Bureau of Prisons, it is unlikely that Defendant can be physically produced, either for an in-

person sentencing or for participation in a telephonic sentencing, on April 8, 2020. In light of the

foregoing, Defendant’s sentencing is hereby adjourned to June 10, 2020 at 1 p.m.

       SO ORDERED.

                3
 Dated: April _____, 2020
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
